PER CURIAM:
Edita Magdirila Baua, a native and citizen of the Philippines, petitions for review of an order of the Board of Immigration Appeals (Board) denying her motion to reconsider. We have reviewed the administrative record and Baua’s contentions and conclude that the Board did not abuse its discretion in denying reconsideration. See 8 C.F.R. § 1003.2(a), (b)(1) (2013). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Baua (B.I.A. June 27, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.